


110 HR 7297 IH: Emergency Automobile Industry American

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7297
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish conditions on any distribution of funds
		  under the Emergency Economic Stabilization Act of 2008 to provide relief for
		  the automotive industry, dealerships, and suppliers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Automobile Industry American
			 Jobs Protection Act of 2008.
		2.DefinitionsFor purposes of this Act, the automobile
			 companies, General Motors, Ford, and Chrysler are referred to as the Big
			 Three automobile companies.
		3.Requirements on
			 distribution of loan funds
			(a)Distribution of
			 loan funds to the Big Three automobile companies pursuant to the
			 Emergency Economic Stabilization Act of 2008, to authorize loans to automobile
			 manufacturers, and for other purposes, should be conditioned upon the
			 Big Three automobile companies filing a certification with the
			 Congress, before any disbursement of loan funds, that—
				(1)United States
			 automobile jobs will not be decreased by relocation to foreign
			 countries;
				(2)automobile
			 dealerships will benefit from the receipt of these loan funds, and that the
			 Big Three shall further provide for the stability of such
			 dealerships, including women and minority-owned dealerships; and
				(3)United States
			 automobile suppliers will also be supported by and stabilized by such loan
			 funding.
				(b)No loan funds
			 distributed pursuant to the Emergency Economic Stabilization Act of 2008, to
			 authorize loans to automobile manufacturers, and for other purposes, should be
			 used by the Big Three automobile companies to allow them to
			 relocate overseas if the relocation causes the loss of United States automobile
			 industry jobs, dealerships, or suppliers.
			4.Impact of
			 distribution of loan fundsLoan funds distributed pursuant to the
			 Emergency Economic Stabilization Act of 2008, to authorize loans to automobile
			 manufacturers, and for other purposes, should be used to ensure the stability
			 of the Big Three automobile companies and should be used by the
			 Big Three automobile companies to establish a long-term plan of
			 growth for United States automobile dealerships, including women and
			 minority-owned dealerships, and United States automotive industry
			 suppliers.
		
